—Judgment, Supreme Court, New York County (Joan Sudolnik, J.), rendered August 5, 1997, convicting defendant, after a jury trial, of criminal possession of a controlled substance in the second degree, and sentencing him, as a second felony offender, to 6 years to life, unanimously affirmed.
The verdict was not against the weight of the evidence. There is no basis upon which to disturb the jury’s determinations concerning credibility. Concur — Rosenberger, J. P., Williams, Mazzarelli, Andrias and Rubin, JJ.